Title: To Thomas Jefferson from Ephraim Kirby, 7 April 1804
From: Kirby, Ephraim
To: Jefferson, Thomas


          
            Sir
            Fort Stoddert April 7th. 1804
          
          I had the honor of addressing to you several letters which I fear have miscarried, as I have received no communications from the seat of government since my arrival in this territory.
          The Board of Commissioners at its first formation adopted a system of rules for the government of its proceedings, which were published to the people.—This led to regularity in the preparation and presentment of the claims, and facilitated the investigation of their respective merits. It also induced peaceable, orderly and respectful behaviour among those who attended on the Board, and a spirit of accomodation among interfering and conflicting claimants.—The business has progressed very favourably, and will in a short time be closed (it is believed) with general satisfaction, and we hope with justice to all concerned.
          In a former letter, I took the liberty to suggest the expediency of establishing the Land-Office at Fort St. Stephens, as being the most eligible position in respect to the population of the country, the general convenience of the people, the healthiness of the place, and the advantage of suitable buildings for the accomodation of the office.—The result of subsequent inquiries have confirmed me in a belief of the propriety of this measure; indeed, I may say of the necessity of it.—The place in this county assigned for the seat of Justice, and where the Courts now sit, is low and unhealthy, neither in the centre of population nor in the vicinity of old settlements. Whether the conflict of parties, the influence of individual interest or what cause led to the designation of this place I am not informed: but it appears not to correspond with the present convenience of the county. It will be impossible to commence the business of the Land-Office in this place until suitable buildings are erected for the purpose. Fort Stoddert annually becomes unhealthy when the waters fall, which is commonly about the first of June.—A removal to some other place by that time will be very desirable. The Register is solicitous to know the Presidents determination of this question as early as may be. His letter to me on the subject is enclosed.
          I am most respectfully Sir Your Obedt. Servt
          
            Ephm Kirby
          
        